Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Responsive to communication entered 10/29/2020. 

Priority
This application 14/464971 filed 8/21/2014 claims benefit as a division of 13/010142 (now abandoned) filed 1/20/2011. 

Status of Claims
Claims 1 - 16 were canceled. Claim 17 is amended. Claims 17 - 21 are examined. This is a second action non-final

Rejections withdrawn
Applicant’s amendment of claim 17 with the removal of “a step formed in the flow channel” used for stirring has overcome the rejection of record under 35 USC 102. However a new grounds of rejection has been applied.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation of “an immune reaction between an antigen and an antibody is carried out in the reaction part” as described by claim 21 is vague and indefinite.  The relationship of the antigen and antibody relative to the limitations of base claim 17 is not disclosed.  Base claim 17 fails to mention that the test fluid may contain an antigen or antibody.  More specifically, where claim 17 is drawn to a “reactant fixed to the bottom” and a “tested chemical dispersed” in the fluid, it is unclear if the antibody and antigen respectively refer to these 2 limitations of claim 17 or in addition to the “reactant fixed to the bottom” and a “tested chemical dispersed” in the fluid of claim 17.  The metes and bounds of the antigen and antibody, in particular relative to the limitations of claim 17, cannot be determined.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claim 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US PGP 2003/0124599; previously cited) in view of Sarvazyan (US PGP 2009/0052273) in light of Oxford Dictionaries (Oxford Dictionaries, https://en.oxforddictionaries.com/definition/circulation, retrieved 11/20/2017, page 1; previously presented). 
Chen discloses sending a tested fluid in a micro flow channel a plurality of times, the micro flow channel including a reaction part having a reactant fixed to a bottom of the micro flow channel thereat, wherein the reactant is reactive to a tested chemical dispersed in the tested fluid (para 407-410, antibodies are fixed to the wall bottom, Fig 47 and Fig 48, the test fluid is sent through the channel multiple times, see Fig 48b where flow occurs to the right and to the left). The Office notes that, regarding a channel, bottom is a relative term. That is channels can be positioned in various orientations. The Office also notes that in the art of fluid flow in channels and columns that flow often 
Chen discloses actuating the tested fluid to move in at least one of two opposite sides of the micro flow channel so as to homogenize a density distribution of the tested chemical in the tested fluid (para 407 – 410 see Fig 47-49). The tested fluid is moved left and right. In the capillary chamber). 
Chen discloses stirring, via vibration (para 162, Small motion, such as relative motion between the metering carrier 30 and the assay carrier 50, can enhance the mixing. Such motion can also be achieved through vibration or ultrasound).  
However, Chen fails to disclose use of an oscillator or resonator. 
Sarvazyan discloses stirring via a resonator (para 15, The apparatus of the invention is based on providing an acoustic resonator cell containing a sample liquid and a suspension of microparticles. An ultrasound transducer acoustically coupled to the resonator cell is activated by the control system, which drives the transducer at frequencies in a range as described below; Para 21-21 In its most basic form, the device of the invention includes a resonator cell having at least one liquid or a mixture of two or more liquids. Also containing in the resonator cell is a suspension of at least one type of microparticles. Other essential elements of the device of the invention are the ultrasonic transducer acoustically coupled to the resonator cell and a control system capable of activating the transducer in a range of frequencies selected to include at least two resonance frequencies of the liquid contained in the resonator cell. The control system is adapted to drive the transducer at a frequency varying within a 
Importantly, the transducer should be selected to be a broadband ultrasound transducer so that driving it at frequencies other than its own resonance frequency provides enough energy output into the resonator cell. The swept-frequency range should be selected to be preferably outside but not too far away from the resonance frequency of the transducer as doing so may impede on the power output capability of the transducer. More sophisticated designs of the apparatus of the invention including variations of the control system and resonator cell are described below in greater detail. 
The invention discloses a concept for stirring and mixing liquids in microfluidic devices that may be advantageously used for many useful applications including for example drug screening, genetic analysis, medical diagnostics, chemical synthesis, environmental monitoring as well as in biochemical sensing techniques such as immunoassays and hybridization analyses, all such fields which require rapid, homogeneous mixing of liquids including solutions of macromolecules, such as DNA or proteins. 
Sarvazyan discloses the resonator disposed in at least one side of the device (Fig 1A and 1B #100).  
It would have been obvious to one of ordinary skill in the art at the time of invention to use the resonator of Sarvazyan to provide the stirring to the method of Chen because Chen discloses that stirring may be done by vibration (para 162) and Sarvazyan discloses the resonators are useful for performing stirring (para 21-23).  
One of skill in the art would have a reasonable expectation of success in combining Sarvazyan and Chen because the references are drawn to fluidics in the art of biological assays.  

Regarding claim 18, Chen discloses reciprocation of test fluid (para 407 – 410 see Fig 47-49. The tested fluid is moved left and right in the capillary chamber). 
Oxford Living Dictionary (movement to and fro or around something). 
Regarding claim 20, Chen discloses actuating the tested fluid is carried out in a reservoir that is disposed in at least one of two opposite sides of the micro flow channel, the reservoir having an inner volume larger than a volume of the tested fluid (Fig 48, the reservoir at the opposite side (denoted as the empty well) has a volume larger than the volume of the test fluid). 
Regarding claim 21, Chen discloses wherein an immune reaction between an antigen and an antibody is carried out in the reaction part (Fig 48, antibody bound to the channel bottom that binds antigen). 

Response to Arguments
Applicant asserts (response, p 3-4) asserts that Chen fails to disclose stirring via a resonator as set forth in the newly amended claim.  However, Chen in view of Sarvazyan disclose the newly amended claim for reasons set forth herein.  Specifically, Sarvazyan discloses a resonator for stirring (para 21-23).   
Applicant asserts (p 4) that claims 18-21 are allowable because base claim 17 is allowable.  However, base claim 17 is rejected for reasons cited herein.  
Applicant’s arguments have been fully considered but not found persuasive.

Conclusion
All claims are rejected.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RM/Examiner, Art Unit 1641                                                                                                                                                                                                        



/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641